Citation Nr: 1013453	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-06 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hip disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for osteoarthritis of 
the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
including arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The appellant had active duty for training from January 26, 
1979, to March 9, 1979, with the Indiana Army National 
Guard.

These matters initially came before the Board of Veterans' 
Appeals (Board) following a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, denying service connection for 
osteoarthritis of the cervical spine and denying the 
appellant's petitions to reopen claims of service connection 
for a bilateral hip disability and a back disability, 
including arthritis of the lumbar spine.  The Board remanded 
the matter to the RO in December 2007 for a hearing before a 
member of the Board and again in November 2008 for 
notification, evidentiary development, and adjudication.  
The Appeals Management Center (AMC) re-adjudicated the 
appellant's case via a supplemental statement of the case in 
January 2010 in which it again denied the appellant's 
claims.

The appellant initially filed a claim for service connection 
for a bilateral hip disability in November 1991.  The RO 
denied the appellant's claim in March 1992.  The appellant 
was notified of the decision in May 1992, but did not 
appeal.  The appellant then filed a claim for service 
connection for a back disability in January 1995.  The RO 
denied this claim in November 1995.  The appellant was 
notified of the denial in December 1995, but did not appeal.

The Board notes that in the November 1995 rating decision 
denying service connection for a back disability, the RO 
considered evidence of the appellant's diagnosis of 
osteoarthritis of the cervical spine, with flattening of 
cervical lordosis and narrowing at C3-4 and C6-7.  In 
February 2001, the appellant again filed a claim for service 
connection for neck pain.  In a December 2002 rating 
decision, the RO characterized the claim as one for 
osteoarthritis of the cervical spine.  In that decision, the 
RO considered the same medical evidence as in the November 
1995 decision but denied the appellant's claim on the merits 
without considering whether new and material evidence had 
been received.  Regardless of what the RO has done, however, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for osteoarthritis of the cervical spine.  
This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence has been received before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has 
characterized the appellant's claim for service connection 
for osteoarthritis of the cervical spine as a claim to 
reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The appellant and his sister testified before the 
undersigned at a videoconference hearing in February 2008.  
A transcript of the hearing has been associated with the 
appellant's claims file.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied the 
appellant's claim of service connection for a hip 
disability.  The appellant did not appeal.

2.  In a November 1995 rating action, the RO denied the 
appellant's claim of service connection for a back 
disability, including disabilities of both the lumbar and 
the cervical spine.  The appellant did not appeal.

3.  Evidence received since the RO's March 1992 denial of 
the appellant's claim for service connection for a hip 
disability, by itself or when considered with previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4.  Evidence received since the RO's November 1995 denial of 
the appellant's claim for service connection for a back 
disability, including disabilities of both the lumbar and 
the cervical spine, by itself or when considered with 
previous evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for osteoarthritis of the 
cervical spine or other back disability, including arthritis 
of the lumbar spine. 


CONCLUSIONS OF LAW

1.  A March 1992 rating decision by the RO that denied the 
appellant's claim of service connection for a hip disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  Evidence relating to the appellant's claim of service 
connection for a hip disability received since the RO's 
March 1992 decision is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 

3.  A November 1995 rating decision by the RO that denied 
the appellant's claim of service connection for a lumbar and 
cervical spine disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  Evidence relating to the appellant's claim of service 
connection for osteoarthritis of the cervical spine received 
since the RO's November 1995 decision is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001). 

5.  Evidence relating to the appellant's claim of service 
connection for a back disability, including arthritis of the 
lumbar spine, received since the RO's November 1995 decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the appellant of the requirements as 
set forth in 38 C.F.R. § 3.156(a) by notice letters in 
November 2006 and December 2008.  The December 2008 notice 
letter provided the regulatory language of "new and 
material" evidence.  In addition, the appellant was told in 
the notice letters of the evidence and information necessary 
to establish a claim for entitlement to service connection.  
Specifically regarding VA's duty to notify, the Board finds 
that the November 2006 and December 2008 notice letters to 
the appellant apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the possession of the 
agency of original jurisdiction (AOJ), what additional 
evidence and/or information was needed from the appellant, 
what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the appellant's 
behalf.  

Here, however, the Board notes that the duty to provide 
notice relating to the appellant's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of fully compliant notice, followed by re-
adjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can 
be cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that the issuance of a fully compliant VCAA notification 
followed by re-adjudication of the claim, such as a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect)

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the December 
2008 notice letter that fully addressed all notice elements 
required by Pelegrini, supra.  Specifically, the December 
2008 notice letter notified the appellant of his and VA's 
respective duties for obtaining evidence.  The letter also 
gave examples of the types of medical and lay evidence that 
the appellant could submit or ask VA to obtain in support of 
his claims.  The December 2008 notice letter also notified 
the appellant that, to be considered material, evidence he 
supplied must pertain to the reason his claim was previously 
denied.  Further, the December 2008 letter provided the 
appellant specific notice of the elements of service 
connection that were the basis for the March 1992 and 
November 1995 denials.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Although not all notices were sent before the 
initial decision in this matter, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The AOJ has also re-
adjudicated the claim after the notice was provided; this 
was done by way of a January 2010 supplemental statement of 
the case (SSOC).  The Board further notes that although the 
Court has held in Mayfield, supra, that post-decisional 
documents are inappropriate vehicles with which to provide 
notice, the AOJ in this case provided VCAA-compliant notice 
that was followed by a re-adjudication of the appellant's 
claims.  The Board concludes that during the administrative 
appeal process the appellant was provided the information 
necessary such that further action to provide additional 
notice would be merely duplicative of what has already 
transpired.

Moreover, although sent after the RO's initial October 2002 
adjudication of the appellant's claim, the November 2006 and 
December 2008 notice letters provided the appellant with the 
criteria for assigning a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The Board concludes that although the complete 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, v. Principi, 18 Vet. 
App. 112 (2004).  Consequently, the Board does not find that 
the late notice under the VCAA requires remand.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Here, although the appellant's claims have not been reopened 
by the AOJ and will not be reopened by the Board, reasonable 
efforts to assist the appellant in his claim have been 
undertaken.  To that end, records from the appellant's 
ongoing treatment from both private and VA treatment 
providers have been obtained.  Records from the appellant's 
denial of benefits from the Social Security Administration 
(SSA) have also been obtained and associated with the claims 
file.  In addition, the appellant was provided a VA medical 
examination in July 2007, report of which is of record, and 
has testified at a videoconference hearing in February 2008.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The appellant's claim for service connection for a hip 
disability was previously considered and denied in a March 
1992 RO decision.  The RO similarly denied the appellant's 
claims for service connection for a "back condition," 
identified as both cervical and lumbar spine disabilities, 
in a November 1995 rating decision.  As the appellant did 
not appeal those decisions, they are final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The appellant sought to reopen these 
claims in February 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
(The definition of "new and material" evidence was changed 
in 2001; however, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a) (2009)).  Given the date of claim culminating in 
the instant appeal--February 28, 2001--the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of 
the claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Here, the last and only final denial pertinent 
to the appellant's claimed bilateral hip disability was the 
March 1992 RO decision.  The last denial pertinent to his 
cervical and lumbar spine disorder claims was the November 
1995 RO denial.  For purposes of the new and material 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue on the merits.  The issue of reopening a claim goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Here, the RO concluded that the appellant had not submitted 
new and material evidence and declined to reopen his claims.

The evidence of record at the time of the March 1992 RO 
decision concerning the appellant's claimed hip disability 
included:  the appellant's service treatment records as well 
as records of his pre-service treatment for slipped capital 
femoral epiphysis of both hips and statements from the 
appellant.  Evidence of record at the time of the November 
1995 RO decision concerning the appellant's claimed back 
disabilities included the above-identified evidence as well 
as a private treatment records dated in October 1992 showing 
that the appellant had been diagnosed with osteoarthritis of 
the cervical spine.  The appellant was also provided VA 
examination in October 1995, which was of record at the time 
of the November 1995 rating decision, as were private 
records from post-service treatment the appellant had 
received and statements from the appellant concerning his 
claims.  

Records from the appellant's pre-service treatment for 
slipped capital femoral epiphysis reflect that he underwent 
surgery on multiple occasions prior to his enlistment to 
treat both hips, with the last of the surgeries occurring in 
1975.  The appellant's service treatment records reflect 
that he was found to have a normal spine and musculoskeletal 
system at his October 1978 examination conducted pursuant to 
entering active duty for training, although on his entrance 
report of medical history he answered "Yes" when asked if 
he had ever had any broken bones.  He noted on that form 
that he had suffered a "broken hip" in 1975 but had "no 
after effec[t]s."  Treatment notes from February 1979 
indicate that the appellant was seen for complaints of hip 
pain that had persisted throughout his time on active duty 
for training; at an orthopedic consultation in February 
1979, the appellant was noted to have undergone surgery for 
slipped capital femoral epiphysis of both hips prior to his 
entry into service.  The appellant was found unqualified for 
service in February 1979 and was medically separated in 
March 1979.  There is no indication in the appellant's 
service treatment records that he ever complained of or was 
treated for any problems with his lumbar or cervical spine.

The earliest documented post-service medical evidence of 
symptoms involving the appellant's cervical spine was in 
1992, at which time he was seen by a private physician for 
complaints of pain in his neck, shoulder, and arm.  At that 
time, radiological examination confirmed a diagnosis of 
osteoarthritis in the cervical spine.  No opinion as to the 
etiology of the disability was offered in the October 1992 
treatment records.  

The appellant was also provided VA examination in October 
1995.  At that examination, the examiner noted the 
appellant's report of having injured his neck, back, and 
hips when conducting a parachute jump while on active duty 
for training.  The appellant was noted to complain of pain 
in his lower back and hips.  Objective findings revealed 
some limitation of motion of the lumbar spine, although the 
examiner assigned diagnoses only of history of fracture of 
the femur and right radial and ulnar bones.  No etiological 
opinion was provided.  

In denying the claim of service connection for a hip 
disability in the March 1992 rating decision, the RO 
acknowledged that the appellant had a current hip 
disability.  Nevertheless, the RO found that service 
connection was not warranted because the hip disability from 
which the appellant was found to suffer-pain in his hips 
due to bilateral slipped capital femoral epiphysis-had 
existed prior to the appellant's service entry and was not 
aggravated by the short period the appellant spent on active 
duty for training.  Similarly, in denying the claim of 
service connection for a back disability in the November 
1995 rating decision, the RO acknowledged that the appellant 
had a current back disability but found that there was no 
medical nexus evidence of record that attributed the 
appellant's then-current back condition to his military 
service.  See 38 C.F.R. § 3.303.  

Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the 
nexus element of a service connection claim; that is, 
medical evidence indicating that the appellant's claimed hip 
and back and neck disabilities are related to active 
military service.  

Evidence added to the record since the March 1992 and 
November 1995 decisions includes treatment records from the 
appellant's ongoing treatment at the Louisville VA Medical 
Center (VAMC) as well as records from private treatment 
providers dating back to 1984.  The appellant also underwent 
VA examination in July 2007 and has submitted multiple 
statements in support of his claim.  This new evidence 
includes the records procured from the appellant's denial of 
disability benefits by the Social Security Administration 
(SSA).

A substantial amount of new evidence has been received since 
the March 1992 and November 1995 decisions.  Both private 
and VA treatment records confirm that the appellant is 
receiving ongoing care for complaints of hip pain as well as 
diagnosed disabilities of osteoarthritis in the cervical 
spine and degenerative changes in the lumbar spine.  The new 
treatment records generally contain the same information as 
the treatment records previously of record.  The records 
document that the appellant was first seen for symptoms 
involving his lower back in 1987, at which time he 
complained of back pain for the previous month.  At that 
time, the appellant also complained of "hip symptoms" but 
had a largely normal physical examination and was diagnosed 
only with low back pain, of "probable muscular origin."  
None of the private or VAMC medical providers, however, have 
linked the appellant's hip, cervical spine, or lumbar spine 
disabilities to his period of service, either active duty 
for training or any inactive duty training he may have 
participated in.  

At the appellant's July 2007 VA examination, the examiner 
acknowledged the appellant's contentions that he had 
initially injured his hips prior to service but had had 
worsening of his hip disability, as well as injury to his 
cervical spine and low back, during a parachute jump while 
on active duty for training.  The examiner reviewed the 
appellant's pre-service and post-service medical records and 
conducted a full physical examination of the appellant, 
assigning diagnoses of degenerative joint disease of the 
bilateral hips and degenerative disc disease of the cervical 
and lumbar spine.  The examiner opined that it was not 
likely that any of the diagnosed disabilities was related to 
the appellant's time in service, noting both that there was 
no documented parachute jump injury in the appellant's 
service treatment records and that the appellant was in 
service for only a very short period of time before his 
medical separation.  Regarding the appellant's hip 
disability in particular, the examiner opined that it was 
instead likely that his pre-service bilateral slipped 
capital femoral epiphysis had contributed to his current 
diagnosis of degenerative joint disease.

In consideration of the additional evidence received since 
the prior March 1992 and November 1995 final decisions, the 
Board finds that new and material evidence sufficient to 
reopen the previously denied claims of service connection 
has not been received.  Evidence relating to a post-service 
diagnosis of osteoarthritis of the cervical spine, as well 
as the appellant's pre-service treatment for a bilateral hip 
disability, was of record and considered in the prior 
decisions.  The additional VA treatment records and private 
treatment records that pertain to the appellant's claimed 
disabilities do not suggest that any of the disabilities are 
related to his military service.  The appellant's own 
contentions that his hip, cervical spine, and lumbar spine 
disabilities are related to his military service were also 
previously considered.  In that connection, the Board points 
out that the appellant's continued assertion that he was 
injured in a parachute jump was acknowledged by the RO when 
the claims were previously adjudicated.

Having reviewed all of the evidence received since RO's 
March 1992 denial of the appellant's claim for service 
connection for a hip disability and its November 1995 denial 
of the appellant's claim for service connection for a back 
and cervical spine disability, the Board finds that there is 
new evidence that was not previously of record, but that 
none of it tends to show anything beyond what was known 
previously.  Here, much of the additional evidence is new, 
in the sense that it was not previously before VA decision 
makers.  The appellant continues to be seen for disabilities 
of the hips and back, but such information does not help 
resolve the question of whether any such disability is 
related to his period of active duty for training, at least 
not beyond what was shown previously.  In fact, the only 
etiological opinion of record-from the July 2007 VA 
examiner-offers a negative opinion as to the possibility of 
an etiological relationship between the appellant's 
disabilities and his time in service.  Absent medical nexus 
evidence that attributes the appellant's claimed hip, back, 
or cervical spine disabilities to his active military 
service, the new evidence is not material.  That is, by 
itself or when considered in connection with the evidence 
previously assembled, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  New and material evidence has not 
been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001).

In view of the foregoing, the Board finds that, as new and 
material evidence has not been received, the appellant's 
claims of service connection for a hip disability, 
osteoarthritis of the cervical spine, and a back disability, 
including arthritis of the lumbar spine, are not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a hip disability is denied.

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for osteoarthritis of the cervical spine is 
denied.

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a back disability, including arthritis of the 
lumbar spine, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


